DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending.
Claims 6, 9, 11-18 are amended. 
Double Patenting
Claim 10-18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1-9 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Claim 15 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 and 18 is/are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See MPEP § 2117. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 10, 12, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues (US 20070039849).
Regarding claim 1, Rodriguez discloses, A box with interchangeable insert (Fig. 7), comprising: a bottom main part (Fig. 7); a lid (12) having an indented receiving space (Fig. 7, the space wherein element 32 is placed) that is shaped and sized to receive an interchangeable insert (32); and the interchangeable insert (32) shaped and sized to fit into the indented receiving space (Fig. 7).

Regarding claim 3, Rodrigues discloses the indented space (Fig. 7) has a depth not equal to ta thickness of the interchangeable insert (32).

Regarding claim 4, Rodrigues discloses, the indented receiving space includes a platform (See annotated fig. below).

    PNG
    media_image1.png
    360
    516
    media_image1.png
    Greyscale


Regarding claim 7, Rodrigues discloses the interchangeable insert and the indented receiving space each has a shape with a plurality of sides (Fig. 7).

Regarding claim 10, Rodrigues discloses A container with interchangeable insert (32), comprising: a bottom part (Fig.7;14); a top part (12) having an indented receiving space (Fig. 7) that is shaped and sized to receive an interchangeable insert (32) ; and the interchangeable insert shaped and sized to fit into the indented receiving space (Fig.7) .

Regarding claim 12, Rodrigues discloses the indented receiving space (Fig.7) has a depth not equal to a thickness of the interchangeable insert (32).

Regarding claim 13, Rodrigues discloses indented receiving space includes a platform (See annotated fig. for claim 4).
.

Claim(s) 10, 12, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumford (US 2953272).

Regarding claim 10, Mumford discloses A container with interchangeable insert (29), comprising: a bottom part (10); a top part (C) having an indented receiving space (Fig.1) that is shaped and sized to receive an interchangeable insert (29) ; and the interchangeable insert (29) shaped and sized to fit into the indented receiving space (Fig.1) .

Regarding claim 12, Mumford discloses the indented receiving space (Fig.1) has a depth not equal to a thickness of the interchangeable insert (29).

Regarding claim 14, Mumford discloses the indented receiving space includes a ledge (Fig.1, 3; See annotated fig. below) along an inside wall of the lid (C).

    PNG
    media_image2.png
    410
    424
    media_image2.png
    Greyscale



Regarding claim 17, Mumford discloses the interchangeable insert and the indented receiving space each has a substantially round shape (Fig.1.3; Col2, line: 41-43).

Regarding claim 18, Mumford discloses the interchangeable insert is made from one of metal and plastic (Col. 2; line 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 20070039849) as applied to claim 1, and 10 respectively.
Regarding claim 2, and 11 Rodrigues does not explicitly discloses, an indented receiving space has a depth substantially equal to a thickness of the interchangeable insert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rodrigues to incorporate an indented receiving space has a depth substantially equal to a thickness of the interchangeable insert as it is considered to be a matter of design choice for the purpose of having a flushed finishing. Furthermore, no criticality was disclosed in the written description for this limitation. 
Claim 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 20070039849) as applied to claim 1.
Regarding claim 6, and 20, Rodrigues does not explicitly discloses the interchange insert is secured to the indented receiving space using one of adhesive and tight fit or hook and loop. 
Rodrigues discloses in an alternate embodiment, the interchange insert be secured to the indented receiving space using one of adhesive and tight fit or hook and loop (Para 50) as they are alternative means of connecting one surface to another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate interchange insert is secured to the indented receiving space using one of adhesive and tight fit as taught by Rodrigues, as these are known alternative method of securing one surface to another. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 20070039849) as applied to claim 1 in view of Gurnard (US 6786346).

Regarding claim 8, Rodrigues does not explicitly discloses interchangeable insert and the indented receiving space each has a substantially round shape.
Gurnard is in the field of endeavor and discloses a container wherein the interchangeable insert (68) and the indented receiving space each has a substantially round shape (Fig.1, 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Rodrigues to incorporate interchangeable insert and the indented receiving space each has a substantially round shape as taught by Gurnard for the purpose of making indicia and or logo (Col. 3, Line 56-63).

Claim 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumford (US 2953272).
Regarding claim 1, Mumford discloses, A container with interchangeable insert (29) comprising a bottom main part (10); a lid (C) having an indented receiving space (Fig.1) that is shaped and sized to receive an interchangeable insert (29) ; and the interchangeable insert (29) shaped and sized to fit into the indented receiving space (Fig.1) .
However, Mumford does not explicitly discloses a box with interchanging box. 
The use of box or a container for an interchange insert is considered to be an obvious matter of design choice inasmuch as the resultant structures will work equally well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumford to incorporate the use of a box wherein a interchangeable insert is placed for the purpose of providing any desired indicia.

Regarding claim 5, Mumford discloses, indented receiving space includes a ledge (See annotated fig below) along an inside wall of the lid (C). 

    PNG
    media_image2.png
    410
    424
    media_image2.png
    Greyscale


Regarding claim 9, Mumford discloses the interchangeable insert is made from plastic (Col. 1; line 36-37).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumford (US 2953272) as applied to claim 1 in view of Baker (US 20030230514).
Regarding claim 20, Mumford does not explicitly discloses the interchangeable insert is made from metal.
Mumford discloses the interchangeable insert is made from plastic (Col. 1; line 36-37).
Baker is relevant to this issue and discloses the use of Plastic and/or metal for making an object is known in the art (Para 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mumford to make the insert from metal as it is an alternative material for the purpose of making the insert stronger/durable as suggested by Baker. 
Response to Arguments
Applicant's arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to the embodiment being used in the current rejection(s).
The office does not concede the propriety of the previous grounds of rejection. However, the finality of the previous office action is withdrawn to further clarify the position of the Office.As this clarification and changes may be perceived as a new grounds of rejection, this action has been made NON-FINAL.
With regards to argument related to claim 10, Mumford does not have an “interchange insert shaped and sized to fit into the indented receiving space” is not persuasive. The interchangeable insert In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                          



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736